Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162637(80)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  RONALD GRAVES,                                                                                        Elizabeth M. Welch,
           Plaintiff-Appellee/                                                                                        Justices
           Cross-Appellant,
                                                                     SC: 162637
  v                                                                  COA: 346257
                                                                     Monroe CC: 17-140310-NO
  SERGEANT GARY HEDGER,
           Defendant-Appellant/
           Cross-Appellee,
  and
  DEPUTY KURT POTRATZ, DEPUTY
  CHARLES MYERS, and DEPUTY
  MELISSA CRAIN,
             Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, the motion of cross-appellee to extend the time for
  filing his answer to the cross-application is GRANTED. The answer submitted on July 27,
  2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 30, 2021

                                                                               Clerk